Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 02/16/2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a(1) as being anticipated by US 2018/0028977 (hereinafter referred as “Ghaffour”).
Regarding claim 1, Gaffour teaches a membrane apparatus (fig. 3) comprising: a housing; a forward osmosis membrane (54) that divides an internal space of the housing into an inlet region (56) and a mixing region (58 and 66 combined); and a vapor permeable membrane (64) that divides the internal space of the housing into the mixing region (58 and 66 combined) and a discharge region (68), wherein the forward osmosis membrane separates a preliminary filtration liquid from an inlet liquid which is provided in the inlet region and provides the separated preliminary filtration liquid to the mixing region, wherein the preliminary filtration liquid is mixed with a forward osmosis draw solution (supplied from source 30) in the mixing region to make a mixed solution, wherein the vapor permeable membrane (64) separates a final filtration liquid from the mixed solution and provides the separated final filtration liquid to the discharge region (68), wherein the final filtration liquid is vaporized in the discharge region to make vapor, and wherein an amount of the vapor is adjusted by at least one of a temperature of the mixed solution (by heat source 40) (refer fig. 1, [0041]-[0060]).
Regarding claim 2, Gaffour teaches limitations of claim 1 as set forth above. Gaffour teaches a control portion (30) that adjust the temperature of the mixed solution.
Regarding claim 3, Gaffour teaches limitations of claim 1 as set forth above. The limitations of claim 3 is reciting a manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural 
Regarding claim 4, Gaffour teaches limitations of claim 1 as set forth above. The mixing region exposes a surface of the FO membrane to the draw solution/mixed solution. The limitation “wherein a solute concentration of the mixed solution is constantly maintained along a direction parallel to the surface of the forward osmosis membrane” is reciting a manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Gaffour teaches limitations of claim 1 as set forth above. Gaffour further teaches an inlet liquid supply portion (20) that supplies an inlet liquid to the inlet region, a condenser (42) that condenses the vapor to renerate a final filtration liquid ([0007], [0008], [0012], [0052]), nd a vacuum pump (369) that adjust the degree of vacuum of the discharge region. 
Regarding claim 6
Regarding claim 7, Gaffour teaches limitations of claim 1 as set forth above. Gaffour further teaches that the forward osmosis membrane and vapor permeable membrane have tubular or hollow fiber shape ([0013], [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffour.
Regarding claim 8, Gaffour teaches limitations of claim 1 as set forth above. Gaffour further teaches in one or more aspects, of the present module, systems and methods, the FO section and the MD section each have one or more membranes [0013]. Selection of number of membranes would have been an obvious matter of choice to one of ordinary skill in the art since Gaffour disclosed that the module have one or more membranes.
Regarding claim 9, Gaffour teaches limitations of claim 1 as set forth above. Gaffour. Gaffour further teaches in one or more aspects, of the present module, systems and methods, the FO section and the MD section each have one or more membranes [0013]. Selection of type of the membrane or structure of the membrane would have been an obvious matter of choice to enable separation of desired component from the liquid to be treated.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 1, applicant argued that Ghaffour does . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777